                                          THE LIVESEY LAW FIRM
RORY C. LIVESEY                           Sixth & Lenora Building, Suite 900                    Phone: (206) 441-0826
                                                  2033 Sixth Avenue
Direct: (206) 441-5026                        Seattle, Washington 98121                     E-mail: rory@liveslaw.com



        August 13, 2021



        Honorable Timothy W. Dore
        U. S. Bankruptcy Court
        8131 United States Courthouse
        700 Stewart Street
        Seattle, WA 98101

        Re:      Michael Kidwell - Bankruptcy No. 18-12360-TWD
                 James v. LSF9 Master Participation Trust, et. al. - Adversary No. 20-01019-TWD

        Dear Judge Dore:

        The trial in the above-referenced adversary proceeding is currently scheduled for October 13, 2021,
        at 9:30 a.m. The parties are requesting the trial be continued to February 22, 2022. The parties are
        also requesting that new deadlines be set. Good cause exists to extend the trial date and set new
        deadlines as the parties have reached a settlement in principle. Continuing the trial will allow the
        settlement to be concluded.

        Thank you for your attention to this matter.

        Sincerely,

        THE LIVESEY LAW FIRM                           PERKINS COIE LLP



          /S/ Rory C. Livesey                            /S/ Thomas N. Abbott

        Rory C. Livesey                                Thomas N. Abbott

        RCL:pkj

        210804eLtr.wpd




          Case 20-01019-TWD         Doc 50     Filed 08/13/21       Ent. 08/13/21 09:47:54     Pg. 1 of 1
